DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Affidavits, Declarations
The Affidavit-traversing the rejections under 37 CFR 1.132 filed 06/29/2021 is insufficient to overcome the rejection of claims 1-4, 8-12, and 16 based upon 35 U.S.C. 103 as set forth in the last Office action because: In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Applicant has not shown how the thicknesses of each of the layers would not be obvious to one of ordinary skill in the art and how the thicknesses would not be discoverable through routine experimentation given the fact that the equations are well known in the art. Evidence to this effect is provided in newly .

    PNG
    media_image1.png
    316
    1061
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al (US 5,068,517) in view of Lesmeister et al (US 2014/0332518).
Regarding claim 1, Tsuyuki discloses a thick film element having a coated substrate with high heat conductivity, comprising: 
a carrier (Fig. 2 #21 substrate); 
a thick film coating (Fig. 2 #23 strip heater element) deposited on the carrier (Fig. 2 #21 substrate); 
and a covering layer (Fig. 2 #24 protection layer) overlaid on the coating (Fig. 2 #21 substrate); 
wherein the thick film coating (Fig. 2 #23 strip heater element) is a heating material (Col. 3 lines 2-7 ---“The strip heater element 23 is made of only silver-palladium alloy (Ag.Pd), or a mixture of the silver-palladium alloy (Ag.Pd) and ruthenium oxide (Ru.O.sub.2). The silver-palladium alloy (Ag.Pd) or the mixture is printed on the glaze layer 22 and baked.”), 
and the thick film coating (Fig. 2 #23 strip heater element) is heated by an electrical heating (Col. 3 lines 38-41 ---“The heating section 23a of the strip heater element 23 generates heat, when power is supplied across the terminal sections 23b through lead wires (not shown) connected to the conductive layers 25.”); 
(Col. 2 lines 52-56 ---“In FIGS. 1 and 2, the first embodiment of the printed strip heater comprises a substrate 21 made of alumina ceramic, a glaze layer 22, a strip heater element 23 and a protection layer 24 made of glass.”; Col. 3 lines 2-7 ---“The strip heater element 23 is made of only silver-palladium alloy (Ag.Pd), or a mixture of the silver-palladium alloy (Ag.Pd) and ruthenium oxide (Ru.O.sub.2).”), 
wherein d2 < 50 µm (Col. 3 lines 7-11 ---“ The strip heater element 23 comprises a heating section 23a and a pair of terminal sections 23b. The heating section 23a has a long and slender strip configuration of 270 mm long, 1.5-2.5 mm wide and 10 .mu. thick.”; 
20000 µm > d1 > 2000 µm (Col. 2 lines 56-58 ---“ The substrate 21 has a long and slender strip configuration, being 300 mm long, 8 mm wide and 1 mm thick.”)
and λ3 ≥ λ1 (Examiner considers this limitation to be inherent properties of the materials taught by Tsuyuki. The carrier made from ceramic is associated with λ3 and the protection layer made from glass is associated with λ1.).
However, Tsuyuki does not disclose 20 µm < d3 < 20 cm.
Nonetheless, Lesmeister teaches 20 µm < d3 < 20 cm ([0043] lines 7-9 ---“ The protective coating preferably has a layer thickness from 1 .mu.m to 50 .mu.m, particularly preferably from 2 .mu.m to 25 .mu.m.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thick film element of Tsuyuki by incorporating the thickness of the protective layer as taught by Lesmeister for the ([0043])
Regarding claim 2, Tsuyuki in view of Lesmeister teaches the thick film element as appears above (see the rejection of claim 1), and Tsuyuki in view of Lesmeister further teaches wherein the heat conductivity coefficient λ3 of the carrier is higher than or equal to 3W/m.k, the heat conductivity coefficient λ1 of the covering layer is smaller than or equal to 3W/m.k; and 10 < a <104, 104 < b < 106, 10 < c < 103 (After reviewing the specification of the instant application, Applicant gives examples of materials that inherently possess properties that satisfy the claimed heat conductivity coefficients. Tsuyuki in view of Lesmeister use the same types of materials, as disclosed in the specification of the instant application, for the carrier.).
Regarding claim 3, Tsuyuki in view of Lesmeister teaches the thick film element as appears above (see the rejection of claim 2), and Tsuyuki further teaches wherein an area of the covering layer is larger than an area of the thick film coating (Shown in Fig. 1.), a region between the carrier and thePage 3 of 18Application Serial No.: 15 529,086 First Named Inventor : Weicong HuangArt Unit: 3761covering layer not having the thick film coating is bound by printing or sintering (Examiner considers the limitation “a region between the carrier and the covering layer not having the thick film coating is bound by printing or sintering” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 4, Tsuyuki in view of Lesmeister teaches the thick film element as appears above (see the rejection of claim 1), and Tsuyuki in view of Lesmeister further teaches wherein the carrier and the thick film coating are bound by printing coating, spraying or sintering, and the thick film coating and the covering layer are bound by printing, sintering, or gluing (Examiner considers the limitation “wherein the carrier and the thick film coating are bound by printing coating, spraying or sintering, and the thick film coating and the covering layer are bound by printing, sintering, or gluing” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 8, Tsuyuki in view of Lesmeister teaches the thick film element as appears above (see the rejection of claim 1), and Tsuyuki further teaches wherein an area of the thick film coating is smaller than or equal to an area of the covering layer or an area of the carrier (Fig. 1 shows an area of the thick film coating to be smaller than the area of the covering layer and the carrier.).
Regarding claim 9, Tsuyuki discloses a method of using a thick film element, comprising the step of: applying the thick film element in a coating product having a (Abstract), wherein the thick film element has a coated substrate with high heat conductivity and comprises: 
a carrier (Fig. 2 #21 substrate); 
a thick film coating (Fig. 2 #23 strip heater element) deposited on the carrier (Fig. 2 #21 substrate); 
and a covering layer (Fig. 2 #24 protection layer) overlaid on the coating (Fig. 2 #21 substrate); 
wherein the thick film coating (Fig. 2 #23 strip heater element) is a heating material (Col. 3 lines 2-7 ---“The strip heater element 23 is made of only silver-palladium alloy (Ag.Pd), or a mixture of the silver-palladium alloy (Ag.Pd) and ruthenium oxide (Ru.O.sub.2). The silver-palladium alloy (Ag.Pd) or the mixture is printed on the glaze layer 22 and baked.”), 
and the thick film coating (Fig. 2 #23 strip heater element) is heated by an electrical heating (Col. 3 lines 38-41 ---“The heating section 23a of the strip heater element 23 generates heat, when power is supplied across the terminal sections 23b through lead wires (not shown) connected to the conductive layers 25.”); 
wherein the carrier, the thick film coating and the covering layer are selected from a material that fulfills every of equations from claim 1 (Col. 2 lines 52-56 ---“In FIGS. 1 and 2, the first embodiment of the printed strip heater comprises a substrate 21 made of alumina ceramic, a glaze layer 22, a strip heater element 23 and a protection layer 24 made of glass.”; Col. 3 lines 2-7 ---“The strip heater element 23 is made of only silver-palladium alloy (Ag.Pd), or a mixture of the silver-palladium alloy (Ag.Pd) and ruthenium oxide (Ru.O.sub.2).”), 
2 < 50 µm (Col. 3 lines 7-11 ---“ The strip heater element 23 comprises a heating section 23a and a pair of terminal sections 23b. The heating section 23a has a long and slender strip configuration of 270 mm long, 1.5-2.5 mm wide and 10 .mu. thick.”; 
20000 µm > d1 > 2000 µm (Col. 2 lines 56-58 ---“ The substrate 21 has a long and slender strip configuration, being 300 mm long, 8 mm wide and 1 mm thick.”)
and λ3 ≥ λ1 (Examiner considers this limitation to be inherent properties of the materials taught by Tsuyuki. The carrier made from ceramic is associated with λ3 and the protection layer made from glass is associated with λ1.).
However, Tsuyuki does not disclose 20 µm < d3 < 20 cm.
Nonetheless, Lesmeister teaches 20 µm < d3 < 20 cm ([0043] lines 7-9 ---“ The protective coating preferably has a layer thickness from 1 .mu.m to 50 .mu.m, particularly preferably from 2 .mu.m to 25 .mu.m.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thick film element of Tsuyuki by incorporating the thickness of the protective layer as taught by Lesmeister for the purpose of increasing the scratch resistance and weather resistance of the thick film element. ([0043])
	Regarding claim 10, Tsuyuki in view of Lesmeister teaches the method of using as appears above (see the rejection of claim 9), and Tsuyuki in view of Lesmeister further teaches wherein the heat conductivity coefficient λ3 of the carrier is higher than or equal to 3W/m.k, the heat conductivity coefficient λ1 of the covering layer is smaller than or equal to 3W/m.k; and 10 < a <104, 104 < b < 106, 10 < c < 103 (After reviewing the specification of the instant application, Applicant gives examples of materials that inherently possess properties that satisfy the claimed heat conductivity coefficients. Tsuyuki in view of Lesmeister use the same types of materials, as disclosed in the specification of the instant application, for the carrier.).
	Regarding claim 11, Tsuyuki in view of Lesmeister teaches the method of using as appears above (see the rejection of claim 10), and Tsuyuki further teaches wherein an area of the covering layer is larger than an area of the thick film coating (Shown in Fig. 1.), a region between the carrier and thePage 3 of 18Application Serial No.: 15 529,086 First Named Inventor : Weicong HuangArt Unit: 3761covering layer not having the thick film coating is bound by printing or sintering (Examiner considers the limitation “a region between the carrier and the covering layer not having the thick film coating is bound by printing or sintering” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 12, Tsuyuki in view of Lesmeister teaches the method of using as appears above (see the rejection of claim 9), and Tsuyuki in view of Lesmeister further teaches wherein the carrier and the thick film coating are bound by printing coating, spraying or sintering, and the thick film coating and the covering layer are bound by printing, sintering, or gluing (Examiner considers the limitation “wherein the carrier and the thick film coating are bound by printing coating, spraying or sintering, ” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 16, Tsuyuki in view of Lesmeister teaches the thick film element as appears above (see the rejection of claim 9), and Tsuyuki further teaches wherein an area of the thick film coating is smaller than or equal to an area of the covering layer or an area of the carrier (Fig. 1 shows an area of the thick film coating to be smaller than the area of the covering layer and the carrier.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-12, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761